DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 10/17/2022 has been entered. Claims 1 and 6 have been amended, claims 2-4, 7, and 9-14 are cancelled, and no new claims have been added. Claims 6, 8, and 15-19 remain withdrawn.
	Accordingly, claims 1, 5, 6, 8, and 15-19 are pending with claims 1 and 5 under examination.
	The Claim Objections are moot and are therefore withdrawn in view of the cancellation of claims 9 and 12.
Declaration of Michimasa Okubo, named co-inventor, under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 10/17/2022 is insufficient to overcome the rejection of claims 1 and 5 based upon 103 as set forth in the last Office action because: the declaration is addressing an issue which is no longer applicable to the present rejection (or the Non-Final Rejection mailed 06/20/2022, hereinafter “Non-Final Rejection)), of performing a 427°C heat treatment for 24 hours; this heat treatment was not relied upon in the Non-Final Rejection. The declaration is therefore not addressing the closest prior art, which is Shima, and in particular, Shima in view of Ritchart. To be clear, the only teachings relied upon in Ritchart in the Non-Final Rejection (for claim 1) are the coil size/shape (inclusive of the diameter limitations). Thus, the declaration’s data point which possessed a tensile strength of 700 MPa is not found persuasive because it is neither close to the teachings of Shima in view of Ritchart, nor the applicant’s own invention.
Examiner notes that none of the disclosed examples in the specification or any of the declarations (filed 09/08/2021, 04/07/2022, or 10/17/2022) filed thus far provide any tensile strength measurements of any tested example. The examiner advises that a prima facie case of obviousness can be rebutted in multiple different manners outlined in at least MPEP 2144.05 III A-D. The examiner also emphasizes that the applicant has not satisfactorily rebutted the prima facie case of obviousness based on any of the manners outlined in at least MPEP 2144.05 III. It appears that the applicant is attempting to rebut the prima facie case of obviousness based on MPEP 2144.05 III. A., which is based on showing criticality of the claimed ranges; however, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d) II.). In the instant case, the applicant has not compared any number of tests of strength, but rather has only presented one singular data point (700 MPa), which is neither representative of or close to the proposed combination of references, nor the applicant’s own invention. Furthermore, even if the test was close to either or both of the prior art/present disclosure, one data point is insufficient to provide a basis for criticality of ranges.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
In the interest of remaining concise, the only arguments addressed in this section are arguments/discussion points not addressed in the “Declaration” section above.
With regard to the applicant’s arguments concerning the process, it is noted that the claims are directed to a product, not a process; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
With regard to the arguments characterized by “as Applicant has explained, the morphological stability ‘heating temperature’ employed during coil formation is important and must be carefully controlled to produce a coil with the claimed particle diameters” (see first paragraph on page 7 of arguments), while the applicant’s specification very generally describes preferred tensile strengths, the original disclosure does not provide any evidence or data to show what strength properties any of the disclosed examples have, let alone specifically describe how the tensile strengths are related to any other physical property such as, for example, composition, average crystal grain diameter or bulk susceptibility. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d) II.). With regard to the argument of “This is reflected in the data in the specification” (see first paragraph on page 7 of arguments), this is not found persuasive because the data in the specification is silent regarding the tensile strengths. As discussed in the 103 rejection, Shima explicitly teaches the same composition and bulk susceptibility, which means that the average crystal grain diameter must be the same as well.
With regard to the applicant’s arguments that a morphological stability treatment conditions of Ritchart affect the physical properties (see paragraph bridging pages 7-8 of arguments), the argument is not persuasive as Ritchart is not relied upon for the morphological treatment; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regard to the argument that “the mere fact that Shima' s alloy and wire have bulk susceptibilities within a particular range does not mean that a coil formed from that alloy and wire will also have a bulk susceptibility within that same range” (see second paragraph on page 8 of the arguments), the argument is not found persuasive because as discussed above, Ritchart was not relied upon for any morphological heat treatment step, nor would a POSITA be required to perform a morphological heat treatment step based on Ritchart.
Claim Objections
Claim 1 is objected to because of the following informalities:
	Claim 1 recites “a linear intercept method is 0.20 um or more and 0.35 um or less”, which should be “a linear intercept method is 0.20 µm or more and 0.35 µm or less”; the letter “u” must be changed to Greek letter “µ” (lowercase mu).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP5582484B1; of record, US 20170029927 A1 cited for translation) in view of Ritchart et al (US 4994069 A; of record).
Regarding claim 1:
Shima discloses the following:
“a medical alloy comprising an Au-Pt alloy, comprising a Pt concentration of 24% by mass or more and less than 34% by mass, the balance being Au, and an α phase matrix at least having a Pt concentration higher than that of the α phase. The Pt-rich phase is made of an Au—Pt alloy having a Pt concentration of 1.2 to 3.8 times the Pt concentration of the α phase, and has an arbitrary cross section” [Abstract], and that the magnetic susceptibility is -13 to -5 ppm [0008], which meets the claimed bulk susceptibility of -13 to -5 ppm. Shima further discloses that the alloy is to be used for an embolization coil [0002], meeting the claimed “wherein the embolization coil has a spiral primary coil shape”, made from a wire [0049], which meets the claimed “wire material”. Although not explicitly stated, the most common shape for a coil is a spiral as “coil” and “spiral” are generally synonymous with one another. Thus, it is prima facie expected that the coil shape of Shima’s embolization coil is a spiral. In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a spiral shape for the primary coil shape, in view of “coils” being most commonly interpreted in the art as being in a spiral shape.
With regard to the limitation of  “wherein in a material structure of a transverse cross-section of the wire material there are a plurality of crystal particles with diameters where the average diameter of the crystal particles measured by a linear intercept method is 0.20 µm or more and 0.35 µm or less, and the standard deviation of the crystal particles' diameters is 0.025 μm or more and 0.085 μm or less”, it is prima facie expected that these features are present in view of Shima teaching the same composition, magnetic properties, and form factor, with particular attention to the magnetic property of bulk susceptibility. The bulk susceptibility is a function of not only the composition, but also the microstructural features of a metal or alloy. Thus, in view of the bulk susceptibility of Shima being identical to the claimed bulk susceptibility, which is characteristic of the composition and microstructure (microstructure being, for example, grain size/shape characteristics), it is prima facie expected that the alloy of Shima possesses the claimed crystal particle diameter limitations of “wherein in a material structure of a transverse cross-section of the wire material there are a plurality of crystal particles with diameters where the average diameter of the crystal particles measured by a linear intercept method is 0.20 µm or more and 0.35 µm or less, and the standard deviation of the crystal particles' diameters is 0.025 μm or more and 0.085 μm or less” absent evidence to suggest otherwise.
Shima does not explicitly teach the limitations of “the embolization coil has […] a secondary coil shape, and wherein the embolization coil’s secondary coil shape has an inner diameter D1 when the embolization coil is loaded to a 1.2mm diameter core bar and an inner diameter D-2 when unloaded from the core bar, the embolization coil has an inner-diameter return rate (KD) of 50% or less, which is represented by the following formula: KD (%) = ((D2 – D1)/D1) × 100.” 
However, as discussed above, the embolization coil having a “primary coil shape” of a spiral is obvious; a spiral shape inherently has an inner diameter – this inner diameter would correspond to the claimed “inner diameter D2” in view of a spiral in its natural state being unloaded/unstressed. The inner-diameter return rate limitation characterized by KD, in summary, means that the diameter of the unloaded coil’s diameter is greater by only 50% or less than the coil when it is loaded onto a 1.2mm diameter core bar (i.e. diameter is larger when unloaded than when loaded). In view of the claim language being a contingent limitation (“when the embolization coil is loaded…”), in the interest of clarity it is noted that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (MPEP 2111.04 II.). 
Therefore, with respect to Shima who teaches all the other limitations of the claim in view of the product of Shima otherwise being identical to the claimed product, the limitation of “wherein the embolization coil’s secondary coil shape has an inner diameter D1 when the embolization coil is loaded to a 1.2mm diameter core bar and an inner diameter D-2 when unloaded from the core bar, the embolization coil has an inner-diameter return rate (KD) of 50% or less, which is represented by the following formula: KD (%) = ((D2 – D1)/D1) × 100” is essentially a limitation that is claiming the size and shape (such as number of coil windings per unit length, and wire diameter) of the unloaded coil (coil in its natural state), because the material itself is ultimately what determines the return rate characteristics.
However, Shima is silent regarding the diameter of the core bar for the contingent limitation, or the return rate percentage.
Ritchart discloses a vaso-occlusion coil and method (Abstract). In one embodiment, the coil/wire is formed into a winding which has a spiral shape (col. 3, lines 10-13), which meets the claimed “spiral primary coil shape”. Constructing the coil/wire includes using a platinum, tungsten, or gold thread (col. 4, lines 45-49), and wrapping the thread around a spinning mandrel to yield a coil with a minimum helical pitch (i.e. close-packed). The mandrel (which meets the claimed “core bar”) has a diameter of between 5-25 mils, yielding a coil wire whose outer diameter is between about 10-30 mils. With regard to the limitation of “the embolization coil’s secondary coil shape”, the claimed D1 corresponds to the mandrel diameter of Ritchart, because the diameter inner diameter of the coil thread is the same diameter at the outer diameter of the mandrel when the thread is being spun onto the mandrel. The claimed D2 corresponds to the outer diameter of 10-30 mils, because this diameter is the diameter of the coil once the coil is removed from the mandrel (i.e. “core bar”).
	The resulting range of KD values would be (30-25)/25 to (10-5)/5, or about 20-100%, which overlaps with the claimed range of 50% or less. Ritchart also discusses using smaller diameter mandrels for smaller blood vessels, such as vessels having a diameter of 0.5-2 mm (col. 5, lines 1-10), which overlaps with the claimed core bar diameter of 1.2 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Ritchart also discusses that the diameter in the relaxed condition is about the same diameter as that of the vessel, and the wire, in the stretched condition (Abstract). Thus, it is clear that maintaining the diameter and minimizing the increase of the coil’s diameter during the manufacturing process is obvious, in order to ensure that the vaso-occlusion coil fits properly in its intended blood vessel.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shima to choose a core bar diameter, such as a diameter of 0.5-2 mm, in order to predictably create an embolization coil that is sized accordingly for a blood vessel intended to be occluded.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In view of the return rate being a function of the composition and microstructure as well as the coil’s spiral characteristics, choosing a core bar/mandrel diameter of 1.2 mm is simply a matter of choosing a blood vessel to be occluded, that has a diameter of, or close to, 1.2 mm. With regard to the return rate of 50% or less, this is characteristic of the material property; as discussed above, in view of the material of Shima being identical to the claimed material (due to the identical composition and bulk susceptibility – and therefore, prima facie the average crystal grain diameter and its accompanying standard deviation as well), and in view of Ritchart teaching that it is known that unloading the coil from the mandrel/core bar results in an increase in diameter of 20-100%, it would have been obvious to choose a secondary coil shape, which has a desired diameter of no greater than 50% as compared to the coil when it is on the mandrel/core bar. It would only require no more than routine experimentation to ascertain the required coil size/shape and return rate, from the blood vessel to be occluded.
With regard to the claimed “wire material has a tensile strength of 800 MPa or more”, In view of Shima’s alloy composition and properties being substantially identical as discussed above, it is prima facie expected that the alloy of Shima possesses the claimed tensile strength of 800 MPa.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Ritchart, as applied to claim 1, and further in view of Iwata et al. (US 20050267494 A1; of record).
Regarding claim 5:
Shima and Ritchart teach the embolization coil as applied to claim 1 above.
Shima and Ritchart are silent regarding the wire diameter being 10-100 µm.
Iwata discloses an embolization device to be place in a vessel cavity [Abstract], wherein the embolization device comprises an embolization coil [0004], and wherein the embolization coil comprises a metal/alloy wire comprising any of platinum, gold, silver, and tantalum in an amount of 80% or more [0022].
The wire constituting the embolization coil has a diameter 7 [0032 and Fig. 2]; the diameter 7 of coil 6 is appropriately determined according to the properties of the vessel cavity in vivo to be embolized, and is preferably about 0.02-0.15 mm (20-150 µm) [0057], which overlaps with the claimed range of 10-100 µm.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Shima in view of Ritchart with the wire diameter of Iwata, as doing so would allow for properly sizing an embolization device to embolize a vessel cavity in vivo.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735